Citation Nr: 1327183	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depressive disorder. 

2.  Entitlement to an initial compensable evaluation for hypertension prior to April 6, 2009, and in excess of 10 percent from April 6, 2009. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992, and from October 2007 to April 2008, with additional service in a Reserve component from February 1995.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depressive disorder, is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of his appeal was requested for the issue of entitlement to an initial compensable evaluation for hypertension prior to April 6, 2009, and in excess of 10 percent from April 6, 2009.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial compensable evaluation for hypertension prior to April 6, 2009, and in excess of 10 percent from April 6, 2009, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.   

During a March 2013 hearing before the Board, the Veteran withdrew the appeal for the issue of entitlement to an initial compensable evaluation for hypertension prior to April 6, 2009, and in excess of 10 percent from April 6, 2009.  Regarding such issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.


ORDER

The claim for entitlement to an initial compensable evaluation for hypertension prior to April 6, 2009, and in excess of 10 percent from April 6, 2009, are dismissed. 


REMAND

The record reflects that the Veteran has consistently reported that he was treated for depression at Portsmouth Naval Hospital in approximately 1989 and 1990, during his first period of active duty service.  Similarly, during a March 2013 hearing before the Board, the Veteran asserted that subsequent to discharge from his first period of military service, he sought treatment at the VA Medical Center located in Martinsburg, West Virginia, from 1993 through 1994.  There is no indication of record that the RO attempted to obtain these pertinent records.  Therefore, the RO must obtain the Veteran's complete service treatment records for his first period of active duty service, as well as his complete VA outpatient treatment records dated in 1993 to the present, and associate them with the record.  
 
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depressive disorder, to include any post-service private medical records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete service treatment records for his first period of active duty service, to include records from Portsmouth Naval Hospital, located in Portsmouth, Virginia.  Additionally, the RO must attempt to obtain the Veteran's VA outpatient treatment records dated in 1993 to the present, from the VA Medical Center located in Martinsburg, West Virginia.  All records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any other development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


